DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
3.	Applicant's arguments filed Remarks have been fully considered but they are not persuasive.
	Applicant argues Deng (US-2020/0242805) does not teach joints.  Applicant particularly points to some of the dots in fig 3C of Deng that do not appear to be joints.  Applicant addresses the argument to independent claims 1, 9 and 17, and relies upon claim dependencies to address the remaining claims.  Finally, Applicant notes the incorporation of subject matter previously recited in dependent claims, now canceled, and the introduction of new claim 25.
	Examiner replies firstly that, while some dots in fig 3C of Deng do not appear to be joints, others do appear to be, such as where specifically pointed out by Applicant.  Secondly, even if, for the sake of argument, none of the dots were joints, the dots of Deng are key skeletal points, which are at a minimum analogous to joints, and joints are expressly taught by Popa (US-2014/0219550).  Thus, at a bare minimum, the combination of Deng and Popa teaches the disputed language.  However, though Examiner does not agree with Applicant’s position, some modifications to the rejections are made in order to better develop a clear issue of rejection.  See MPEP § 706.07.  Since the modification to the rejections would constitute new grounds of rejection which are not necessitated by Applicant’s amendments to the claims, the present Office Action is non-final.  Finally, Applicant’s incorporation of subject matter previously recited in dependent claims, now canceled, and the introduction of new claim 25, are addressed in the rejections set forth below.

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 1-4, 6, 7, 9-12, 14, 15, 17-20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (US-2020/0242805) in view of Popa (US-2014/0219550).
	Regarding claim 1:  Deng discloses a method comprising: setting a plurality of cameras (figs 1-2(102) and [0019] of Deng); moving a target around (fig 1(104), [0020], and [0030] of Deng); and performing camera calibration of the plurality of cameras (fig 10, [0017]-[0018], and [0040] of Deng) by: collecting human skeletal point positions in 2D images of each of the cameras by using a skeletal point detector (figs 3A-3C, fig 10(1008), [0021]-[0022], and [0041] of Deng), wherein collecting the human skeletal point positions includes image processing to determine approximately adjoining, moving segments and an approximately, relatively stationary skeletal point (figs 3A-3C and [0021]-[0022] of Deng – tracking movement, including movement from skeletal points, such as arms and legs, and movement from relatively stationary skeletal points, as shown with respect to the trunk points); fixing a gauge (fig 10 (1010,1014), and [0042]-[0043] of Deng – optimal locations and orientations of skeletal points based on multiple 2D images); estimating camera positions and orientations by minimizing a camera optical pattern overlay cost (fig 7, fig 10(1016), [0027], [0029]-[0030], [0032], and [0043] of Deng – camera positions and orientations estimated according to optimizing positional accuracy based on optimized camera connection costs and overlay graphs); and fitting a floor plane ([0031] and [0056] of Deng – can also include ground (floor) plane determination).
	Deng does not disclose the skeletal points are specifically joints; and estimating camera positions and orientations by minimizing a summation of triangulation errors.
	Popa discloses detecting human joint positions (fig 2, figs 8-9, [0051], [0083]-[0084], and [0089]-[0090] of Popa); and estimating camera-based positions and orientations by minimizing a summation of triangulation errors ([0051]-[0053], and [0089]-[0096] of Popa – minimize summation of triangulation errors for poses based on 2D images captured from cameras at different positions and orientations).
	Deng and Popa are analogous art because they are from the same field of endeavor, namely 3D position and orientation determination based on 2D images captured from a plurality of 2D cameras in a plurality of different 3D positions and orientations.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to detect human joint positions, and estimate camera-based positions and orientations by minimizing a summation of triangulation errors, as taught by Popa.  By combination with Deng, the camera-based positions and orientations would be the camera positions and orientations.  The motivation for doing so would have been to improve accuracy and consistency of the 3D image capture over a longer sequence of frames (see, e.g., Abstract of Popa).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Deng according to the relied-upon teachings of Popa to obtain the invention as specified in claim 1.
	Regarding claim 2:  Deng in view of Popa discloses the method of claim 1 (as rejected above) wherein the plurality of cameras are set where at least two neighboring cameras have an overlapping area (fig1, fig 6, and [0024]-[0025] of Deng).
	Regarding claim 3:  Deng in view of Popa discloses the method of claim 1 (as rejected above) wherein moving the target around includes the target walking ([0018] and [0023] of Deng) and waving arms (fig 9 and [0125] of Popa – optimization procedure includes waving arms of the player).  Deng and Popa are combined for the reasons set forth above with respect to claim 1.
	Regarding claim 4:  Deng in view of Popa discloses the method of claim 1 (as rejected above) wherein the target is guided by a graphical user interface ([0053] of Deng).
	Regarding claim 6:  Deng in view of Popa discloses the method of claim 1 (as rejected above) wherein fixing the gauge includes finding optimal rotation and translation between points ([0025]-[0027], and [0032] of Deng – optimal perspectives/fields-of-view between cameras).
	Regarding claim 7:  Deng in view of Popa discloses the method of claim 1 (as rejected above) wherein fitting the floor plane includes fitting the floor plane to a distribution of ankle joint points (figs 3A-3C, figs 4-5, and [0021]-[0023] of Deng).
	Regarding claim 9:  Deng discloses an apparatus (fig 2 and [0019] of Deng) comprising: a non-transitory memory for storing an application (fig 2(210) and [0019] of Deng – server computing system which performs the camera control functions based on received data), the application for: performing camera calibration of a plurality of cameras (fig 10, [0017]-[0018], and [0040] of Deng) by: collecting human skeletal point positions in 2D images of each of the cameras by using a skeletal point detector (figs 3A-3C, fig 10(1008), [0021]-[0022], and [0041] of Deng), wherein collecting the human skeletal point positions includes image processing to determine approximately adjoining, moving segments and an approximately, relatively stationary skeletal point (figs 3A-3C and [0021]-[0022] of Deng – tracking movement, including movement from skeletal points, such as arms and legs, and movement from relatively stationary skeletal points, as shown with respect to the trunk points); fixing a gauge (fig 10(1010,1014), and [0042]-[0043] of Deng – optimal locations and orientations of skeletal points based on multiple 2D images); estimating camera positions and orientations by minimizing a camera optical pattern overlay cost (fig 7, fig 10(1016), [0027], [0029]-[0030], [0032], and [0043] of Deng – camera positions and orientations estimated according to optimizing positional accuracy based on optimized camera connection costs and overlay graphs); and fitting a floor plane ([0031] and [0056] of Deng – can also include ground (floor) plane determination); and a processor coupled to the memory, the processor configured for processing the application (fig 2(210) and [0019] of Deng – server computing system which performs the camera control functions based on received data).
	Deng does not disclose the skeletal points are specifically joints; and estimating camera positions and orientations by minimizing a summation of triangulation errors.
	Popa discloses detecting human joint positions (fig 2, figs 8-9, [0051], [0083]-[0084], and [0089]-[0090] of Popa); and estimating camera-based positions and orientations by minimizing a summation of triangulation errors ([0051]-[0053], and [0089]-[0096] of Popa – minimize summation of triangulation errors for poses based on 2D images captured from cameras at different positions and orientations).
	Deng and Popa are analogous art because they are from the same field of endeavor, namely 3D position and orientation determination based on 2D images captured from a plurality of 2D cameras in a plurality of different 3D positions and orientations.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to detect human joint positions; and estimate camera-based positions and orientations by minimizing a summation of triangulation errors, as taught by Popa.  By combination with Deng, the camera-based positions and orientations would be the camera positions and orientations.  The motivation for doing so would have been to improve accuracy and consistency of the 3D image capture over a longer sequence of frames (see, e.g., Abstract of Popa).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Deng according to the relied-upon teachings of Popa to obtain the invention as specified in claim 9.
	Regarding claim 10:  Deng in view of Popa discloses the apparatus of claim 9 (as rejected above) wherein the plurality of cameras are set where at least two neighboring cameras have an overlapping area (fig1, fig 6, and [0024]-[0025] of Deng).
	Regarding claim 11:  Deng in view of Popa discloses the apparatus of claim 9 (as rejected above) wherein performing the camera calibration includes a target moving around including the target walking ([0018] and [0023] of Deng) and waving arms (fig 9 and [0125] of Popa – optimization procedure includes waving arms of the player).  Deng and Popa are combined for the reasons set forth above with respect to claim 0.
	Regarding claim 12:  Deng in view of Popa discloses he apparatus of claim 11 (as rejected above) wherein the target is guided by a graphical user interface ([0053] of Deng).
	Regarding claim 14:  Deng in view of Popa discloses the apparatus of claim 9 (as rejected above) wherein fixing the gauge includes finding optimal rotation and translation between points ([0025]-[0027], and [0032] of Deng – optimal perspectives/fields-of-view between cameras).
	Regarding claim 15:  Deng in view of Popa discloses the apparatus of claim 9 (as rejected above) wherein fitting the floor plane includes fitting the floor plane to a distribution of ankle joint points (figs 3A-3C, figs 4-5, and [0021]-[0023] of Deng).
	Regarding claim 17:  Deng discloses a system (fig 2 and [0019] of Deng) comprising: a plurality of cameras for acquiring content (figs 1-2(102) and [0019] of Deng); and a device (fig 2(210) and [0019] of Deng – server computing system which performs the camera control functions based on received data) configured for: performing camera calibration of the plurality of cameras (fig 10, [0017]-[0018], and [0040] of Deng) by: collecting human skeletal point positions in 2D images of each of the cameras by using a skeletal point detector (figs 3A-3C, fig 10(1008), [0021]-[0022], and [0041] of Deng), wherein collecting the human skeletal point positions includes image processing to determine approximately adjoining, moving segments and an approximately, relatively stationary skeletal point (figs 3A-3C and [0021]-[0022] of Deng – tracking movement, including movement from skeletal points, such as arms and legs, and movement from relatively stationary skeletal points, as shown with respect to the trunk points); fixing a gauge (fig 10(1010,1014), and [0042]-[0043] of Deng – optimal locations and orientations of skeletal points based on multiple 2D images); estimating camera positions and orientations by minimizing a camera optical pattern overlay cost (fig 7, fig 10(1016), [0027], [0029]-[0030], [0032], and [0043] of Deng – camera positions and orientations estimated according to optimizing positional accuracy based on optimized camera connection costs and overlay graphs); and fitting a floor plane ([0031] and [0056] of Deng – can also include ground (floor) plane determination).
	Deng does not disclose the skeletal points are specifically joints; and estimating camera positions and orientations by minimizing a summation of triangulation errors.
	Popa discloses detecting human joint positions (fig 2, figs 8-9, [0051], [0083]-[0084], and [0089]-[0090] of Popa); and estimating camera-based positions and orientations by minimizing a summation of triangulation errors ([0051]-[0053], and [0089]-[0096] of Popa – minimize summation of triangulation errors for poses based on 2D images captured from cameras at different positions and orientations).
	Deng and Popa are analogous art because they are from the same field of endeavor, namely 3D position and orientation determination based on 2D images captured from a plurality of 2D cameras in a plurality of different 3D positions and orientations.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to detect human joint positions; and estimate camera-based positions and orientations by minimizing a summation of triangulation errors, as taught by Popa.  By combination with Deng, the camera-based positions and orientations would be the camera positions and orientations.  The motivation for doing so would have been to improve accuracy and consistency of the 3D image capture over a longer sequence of frames (see, e.g., Abstract of Popa).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Deng according to the relied-upon teachings of Popa to obtain the invention as specified in claim 17.
	Regarding claim 18:  Deng in view of Popa discloses the system of claim 17 (as rejected above) wherein the plurality of cameras are set where at least two neighboring cameras have an overlapping area (fig1, fig 6, and [0024]-[0025] of Deng).
	Regarding claim 19:  Deng in view of Popa discloses the system of claim 17 (as rejected above) wherein performing the camera calibration includes a target moving around including the target walking ([0018] and [0023] of Deng) and waving arms (fig 9 and [0125] of Popa – optimization procedure includes waving arms of the player).  Deng and Popa are combined for the reasons set forth above with respect to claim 17.
	Regarding claim 20:  Deng in view of Popa discloses the system of claim 19 (as rejected above) wherein the target is guided by a graphical user interface ([0053] of Deng).
	Regarding claim 22:  Deng in view of Popa discloses the system of claim 17 (as rejected above) wherein fixing the gauge includes finding optimal rotation and translation between points ([0025]-[0027], and [0032] of Deng – optimal perspectives/fields-of-view between cameras).
	Regarding claim 23:  Deng in view of Popa discloses the system of claim 17 (as rejected above) wherein fitting the floor plane includes fitting the floor plane to a distribution of ankle joint points (figs 3A-3C, figs 4-5, and [0021]-[0023] of Deng).

6.	Claims 8, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (US-2020/0242805) in view of Popa (US-2014/0219550), and in further view of Ellwein (US-2020/0273200).
	Regarding claim 8:  Deng in view of Popa discloses the method of claim 1 (as rejected above).  Deng in view of Popa does not disclose implementing human joint-based camera odometry including: detecting 2D joint positions in each fixed and moving camera by using a machine-learning based joint detector; calculating 3D joint positions by using triangulation with the fixed cameras; and estimating 3D position and orientation of a moving camera by minimizing 2D re-projected error from the calculated 3D joint positions, using a computational graph algorithm for efficient computation cost.
	Ellwein discloses implementing human joint-based camera odometry ([0067]-[0069] of Ellwein – skeleton tracked across distance, and distance used as part of multi-camera calibration) including: detecting 2D joint positions in each fixed and moving camera by using a machine-learning based joint detector ([0042], and [0067]-[0068] of Ellwein); calculating 3D joint positions by using triangulation with the fixed cameras ([0044], [0060], and [0065] of Ellwein); and estimating 3D position and orientation of a moving camera by minimizing 2D re-projected error from the calculated 3D joint positions ([0045] and [0054] of Ellwein), using a computational graph algorithm for efficient computation cost ([0082] of Ellwein – can use one of a variety of possible computations graph algorithms (GPU, DSP, etc.), which provides efficient computation cost).
	Deng and Ellwein are analogous art because they are from the same field of endeavor, namely 3D position and orientation determination based on 2D images captured from a plurality of 2D cameras in a plurality of different 3D positions and orientations.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to implement human joint-based camera odometry including: detecting 2D joint positions in each fixed and moving camera by using a machine-learning based joint detector; calculating 3D joint positions by using triangulation with the fixed cameras; and estimating 3D position and orientation of a moving camera by minimizing 2D re-projected error from the calculated 3D joint positions, using a computational graph algorithm for efficient computation cost, as taught by Ellwein.  The motivation for doing so would have been to more efficiently and more accurately determine the characteristics of the plurality of cameras.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Deng further to obtain the invention as specified in claim 8.
	Regarding claim 16:  Deng in view of Popa discloses the apparatus of claim 9 (as rejected above).  Deng in view of Popa does not disclose wherein the application is further configured for implementing human joint-based camera odometry including: detecting 2D joint positions in each fixed and moving camera by using a machine-learning based joint detector; calculating 3D joint positions by using triangulation with the fixed cameras; and estimating 3D position and orientation of a moving camera by minimizing 2D re-projected error from the calculated 3D joint positions, using a computational graph algorithm for efficient computation cost.
	Ellwein discloses implementing human joint-based camera odometry ([0067]-[0069] of Ellwein – skeleton tracked across distance, and distance used as part of multi-camera calibration) including: detecting 2D joint positions in each fixed and moving camera by using a machine-learning based joint detector ([0042], and [0067]-[0068] of Ellwein); calculating 3D joint positions by using triangulation with the fixed cameras ([0044], [0060], and [0065] of Ellwein); and estimating 3D position and orientation of a moving camera by minimizing 2D re-projected error from the calculated 3D joint positions ([0045] and [0054] of Ellwein), using a computational graph algorithm for efficient computation cost ([0082] of Ellwein – can use one of a variety of possible computations graph algorithms (GPU, DSP, etc.), which provides efficient computation cost).
	Deng and Ellwein are analogous art because they are from the same field of endeavor, namely 3D position and orientation determination based on 2D images captured from a plurality of 2D cameras in a plurality of different 3D positions and orientations.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to implement human joint-based camera odometry including: detecting 2D joint positions in each fixed and moving camera by using a machine-learning based joint detector; calculating 3D joint positions by using triangulation with the fixed cameras; and estimating 3D position and orientation of a moving camera by minimizing 2D re-projected error from the calculated 3D joint positions, using a computational graph algorithm for efficient computation cost, as taught by Ellwein.  The motivation for doing so would have been to more efficiently and more accurately determine the characteristics of the plurality of cameras.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Deng further to obtain the invention as specified in claim 16.
	Regarding claim 24:  Deng in view of Popa discloses the system of claim 17 (as rejected above).  Deng in view of Popa does not disclose wherein the device is further configured for implementing human joint-based camera odometry including: detecting 2D joint positions in each fixed and moving camera by using a machine-learning based joint detector; calculating 3D joint positions by using triangulation with the fixed cameras; and estimating 3D position and orientation of a moving camera by minimizing 2D re-projected error from the calculated 3D joint positions, using a computational graph algorithm for efficient computation cost.
	Ellwein discloses implementing human joint-based camera odometry ([0067]-[0069] of Ellwein – skeleton tracked across distance, and distance used as part of multi-camera calibration) including: detecting 2D joint positions in each fixed and moving camera by using a machine-learning based joint detector ([0042], and [0067]-[0068] of Ellwein); calculating 3D joint positions by using triangulation with the fixed cameras ([0044], [0060], and [0065] of Ellwein); and estimating 3D position and orientation of a moving camera by minimizing 2D re-projected error from the calculated 3D joint positions ([0045] and [0054] of Ellwein), using a computational graph algorithm for efficient computation cost ([0082] of Ellwein – can use one of a variety of possible computations graph algorithms (GPU, DSP, etc.), which provides efficient computation cost).
	Deng and Ellwein are analogous art because they are from the same field of endeavor, namely 3D position and orientation determination based on 2D images captured from a plurality of 2D cameras in a plurality of different 3D positions and orientations.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to implement human joint-based camera odometry including: detecting 2D joint positions in each fixed and moving camera by using a machine-learning based joint detector; calculating 3D joint positions by using triangulation with the fixed cameras; and estimating 3D position and orientation of a moving camera by minimizing 2D re-projected error from the calculated 3D joint positions, using a computational graph algorithm for efficient computation cost, as taught by Ellwein.  The motivation for doing so would have been to more efficiently and more accurately determine the characteristics of the plurality of cameras.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Deng further to obtain the invention as specified in claim 24.

Allowable Subject Matter
7.	Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616